Citation Nr: 0619041
Decision Date: 06/28/06	Archive Date: 01/18/07

Citation Nr: 0619041	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-36 881	)	DATE JUN 28 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1968 
to November 1970.  

This appeal originated from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for hearing loss.  

In August 2005, the veteran appeared at the RO for a Video 
Conference hearing before the Board conducted by the 
undersigned in Washington, D.C.  


FINDING OF FACT

Evidence pertinent to the veteran's appeal was received at 
the RO on September 27, 2005, prior to the Board's decision 
dated in January 2006, but was not associated with the claims 
folder in time for the Board to consider it.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
before entering its decision in January 2006, denying his 
appeal for service connection for bilateral hearing loss.  38 
C.F.R. § 20.904 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 27, 2005, correspondence from the veteran was 
received at the RO.  This correspondence included a letter 
from the veteran's VA physician, providing information 
pertinent to the veteran's claim.  This evidence was not 
associated with the claims folder until after the Board 
issued a decision in January 2006, denying the veteran's 
appeal.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2005).  Since the evidence 
received at the RO in September 2005 was pertinent to the 
veteran's appeal and was not associated with the claims 
folder until after the Board issued its decision, the Board 
concludes that the veteran was denied due process.

Accordingly, a vacate of the Board's decision is warranted.


ORDER

The Board's January 10, 2006, decision denying the veteran's 
appeal for service connection for bilateral hearing loss is 
vacated.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0600773	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1968 
to November 1970.  

This appeal originates from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for hearing loss.  The 
veteran has perfected an appeal of that decision.  

In August 2005, the veteran appeared at the RO for a Video 
Conference hearing before the Board conducted by the 
undersigned in Washington, D.C.  The transcript of that 
hearing has been associated with the claims file, and the 
appeal is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, may not be presumed to be of service onset and is 
not related to any inservice disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the June 2004 rating 
decision; July 2004 statement of the case; and April 2005 
supplemental statement of the case; which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In a letter from the RO dated in April 
2004, the veteran was provided with additional notice 
regarding the evidence needed to succeed in his claim and the 
relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was given prior to the first AOJ 
adjudication of the claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, there has been substantial compliance with 
Pelegrini II and to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Neither the veteran nor 
his representative have given any indication that there are 
additional treatment records that would provide greater 
insight into the origin of the veteran's disability at issue 
than is already of record.  It is noted in that regard that 
in the course of the veteran's August 2005 Board hearing, the 
veteran's representative indicated the desire to submit 
additional evidence in the form of a medical opinion and 
requested that the record be held open for a thirty day 
period for that purpose.  The record was, in fact, held open 
longer than the requested time period.  There is no 
indication, however, that any such evidence was submitted or 
is forthcoming.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or other records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the veteran has been provided 
with two VA examinations, consisting of an audiology 
examination and an ear, nose, and throat examination, that 
were conducted for the purpose of determining whether a 
current hearing loss disorder could possibly be related to 
service.  Thus, the mandate outlined in 38 U.S.C.A. § 5103A 
has been fulfilled.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Analysis

The veteran contends that his hearing loss is related to 
service, and specifically to acoustic trauma he experienced 
during combat in Vietnam.  He argues that even if hearing 
tests were conducted upon his discharge from service, they 
were performed too quickly and were probably inaccurate.  He 
also asserts that following service, he was never exposed to 
the types of acoustic trauma he experienced in combat, and 
thus it should be concluded that his period of service was 
solely responsible for his current hearing loss.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for sensorineural hearing loss 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385 (2005), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b)(West 2002).

The veteran's service medical records do not show complaints 
or treatment for hearing loss in service.  The records 
document that the veteran did have complaints of right ear 
pain with some drainage in June 1969.  Hearing tests upon 
entry examination in February 1968, and upon separation 
examination in November 1970 produced normal findings.  

VA examination within the first post-service year, dated in 
January 1971, documented that the veteran's hearing was 
within normal limits for VA purposes.  38 C.F.R. § 3.385 
(2005).  A diagnosis was made, however, of external otitis in 
the right ear.  

In a March 1971 rating decision, service connection was 
established for external otitis in the right ear, and 
evaluated as noncompensable.  

The initial post-service documentation of hearing loss is 
found in a VA audiology examination report dated in April 
2004, wherein testing revealed mild to moderate high 
frequency sensorineural hearing loss, bilaterally.  Tinnitus 
was also shown.  Following examination, which included a 
review of the veteran's claims file, the examining VA 
audiologist concluded that since the veteran's hearing was 
within normal limits upon separation from service, it was not 
likely the veteran's hearing loss was precipitated by 
military noise exposure.  Since, according to the examiner, 
the veteran's tinnitus was shown to have begun in service, 
the examiner found that it was related to service.

Service connection for tinnitus was granted in a June 2004 
rating decision, and assigned a 10 percent disability 
evaluation, effective from March 2004.

In October 2004, the veteran was referred for an Ear, Nose, 
and Throat examination for the express purpose of obtaining 
an opinion as to whether his diagnosed hearing loss was 
related to service, including whether it could be related to 
his service-connected external otitis by way of causation or 
aggravation.  The requested examination was conducted in 
December 2004.  Following examination, which included a 
review of the veteran's claims file, the examining VA 
otolaryngologist concluded that the veteran's "hearing loss 
was not due to his service in the military as evidenced by 
his multiple audiologic examinations after severance from the 
military which showed normal hearing upon discharge from the 
military progressing to the current sensorineural hearing 
loss that he currently has."  The VA examiner further 
concluded that for the same reasons, the veteran's hearing 
loss is not due to the otitis externa that he had while in 
the military.  

As found by the VA audiologist and VA otolaryngologist who 
had reviewed and analyzed the service medical records, the 
veteran did not meet the standards for defective hearing 
during service as outlined under 38 C.F.R. § 3.385.  
Essentially, the veteran had normal hearing for VA purposes 
in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 3.385, however, does not state that the 
requirements contained therein need be met during service.  
See Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Notwithstanding the lack of evidence of hearing loss during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to the 
question of whether the veteran has unilateral or bilateral 
hearing loss for VA purposes that is related to service or to 
a service-connected disorder.  

The veteran himself has theorized that his hearing loss 
disorder is directly the result of noise exposure in service.  
With respect to any medical conjectures that could be made on 
his part, however, the veteran has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 


492 (1992).  Lay hypothesizing, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

In the category of medical authority from those who do have 
the requisite medical background, the evidence includes the 
results of the October 2004 VA audiology examination, and the 
December 2004 VA Ear, Nose, and Throat examination that were 
conducted for the specific purpose of making a determination 
as to etiology.  

In each case, the examiners concluded that the veteran's 
current hearing loss was not related to his military service 
or to his service-connected otitis externa.  The opinions 
reached by these examiners were expressly based upon their 
review of the veteran's claims file, including his service 
medical records.  In the context of those reviews of the 
record, the examiners provided reasons and bases for their 
opinions.  As such, this medical evidence is deemed highly 
probative.  

On the other hand, there are no medical opinions of record 
that could be construed as supporting the veteran's 
allegations.  Taken in conjunction with an overview of the 
claims folder, that includes the paucity of evidence of 
hearing loss between 1970 and 2004, the evidence against the 
veteran's claim becomes overwhelming.  The medical evidence 
as a whole demonstrates that hearing loss for VA purposes was 
not diagnosed until almost 34 years after service.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's hearing loss is related to service or to a service-
connected disorder.  The veteran's claim must be denied on 
that basis.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for the claimed bilateral hearing loss 
must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


